Title: From John Adams to Ward Nicholas Boylston, 24 August 1822
From: Adams, John
To: Boylston, Ward Nicholas



my dear Sir
Montezillo August 24th. 1822.

I will not loose a second before acknowledgeing your favour of the 21st. which I received this minute—I wish I could send you a Copy of all the papers, that is the Deeds by which I have given to the Town of Quincy one hundred and sixty five Acres of Land. And my Library. For the purpose of building a Stone Temple, and a Stone Academy, that Academy to be built over the Cellar of the House in which your Master John Hancock was born—so much for this mighty matter.—now for another not quite so grave.—
I learnt from Horace dulce est decipere, and from Dean Swift vive la bagatelle—These I consider sometimes as moral precepts for their is in this world so much of dullness, and dismals that it is a moral virtue to have recourse to any innocent folly that may devert your attention from gloomy contemplations which might otherwise make you melancholy mad—You give me offence? is it possible, you can never do, or say anything to offend me? No, say and do what you please, I never will be offended.—
On the 12th. of August I wrote you a very grave and sober letter in answer to yours concerning your Castle of despair on Wachusetts Hill, and Mount Desert.—
I am grieved to hear that Mrs Hay is a fanatickal enthusiast—I rejoice that you have resisted her importunities I will do the same to every one that comes to teaze me—
As to sending your Carriage, I must humbly thank you, but I cannot accept the favour—
My love to Mrs Boylston—I cannot write any more at present, but assurances of affection from your Cousin
John Adams
P.S. The Ladies of the family unite in respectful rememberance to Mrs Boylston and yourself—

